Case 8:21-cv-00338-CJC-ADS Document 45 Filed 08/02/21 Page 1 of 2 Page ID #:504



   1 BENJAMIN SADUN (287533)
   2 benjamin.sadun@dechert.com
     DECHERT LLP
   3 US Bank Tower, 633 West 5th Street,
   4 Suite 4900
     Los Angeles, CA 90071-2013
   5 Phone: (213) 808-5721; Fax: (213) 808-5760
   6
     KATHLEEN N. MASSEY (pro hac vice)
   7 kathleen.massey@dechert.com
   8 MARK CHEFFO (pro hac vice forthcoming)
     mark.cheffo@dechert.com
   9 Three Bryant Park
  10 1095 Avenue of the Americas
     New York, NY 10036
  11 Phone: (212) 698-3500; Fax: (212) 698 3599
  12
     Attorneys for Defendants
  13 MINDGEEK USA INCORPORATED,
  14 MINDGEEK S.A.R.L., MG FREESITES,
     LTD (D/B/A PORNHUB), MG FREESITES II,
  15 LTD, MG CONTENT RT LIMITED,
  16 AND 9219- 1568 QUEBEC, INC. (D/B/A MINDGEEK)
  17                     UNITED STATES DISTRICT COURT
  18                    CENTRAL DISTRICT OF CALIFORNIA
                              SOUTHERN DIVISION
  19
     JANE DOE on behalf of herself and all    CASE NO. 8:21-CV-00338-CJC-ADS
  20
     other similarly situated,
  21              Plaintiffs,                 Judicial Officer: Cormac J. Carney

  22        v.                               NOTICE OF MOTION TO DISMISS
  23                                         PLAINTIFF’S FIRST AMENDED
       MINDGEEK USA INCORPORATED,            COMPLAINT PURSUANT TO FED.
  24   MINDGEEK S.A.R.L., MG                 R. CIV. P. 12
       FREESITES, LTD (D/B/A
  25
       PORNHUB), MG FREESITES II, LTD,       Date:      August 30, 2021
  26   MG CONTENT RT LIMITED, AND            Time:      1:30 p.m.
       9219- 1568 QUEBEC, INC. (D/B/A        Courtroom: 9B
  27
       MINDGEEK),
  28              Defendants.
Case 8:21-cv-00338-CJC-ADS Document 45 Filed 08/02/21 Page 2 of 2 Page ID #:505



   1 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
   2         PLEASE TAKE NOTICE that on August 30, 2021, at 1:30 P.M., or as soon
   3 thereafter as this matter may be heard, Defendants MindGeek USA Incorporated,
   4 MindGeek S.A.R.L., MG Freesites Ltd., MG Freesites II Ltd., MG Content RT Ltd.,
   5 and 9219-1568 Quebec Inc. (collectively, “Defendants”) will and hereby
   6 respectfully move for an order dismissing Plaintiff’s First Amended Complaint with
   7 prejudice pursuant to Federal Rule of Civil Procedure 12.
   8         This Motion will be heard in the Courtroom of the Honorable Cormac J.
   9 Carney for the United States District Court in the Central District of California. The
  10 Court is located at the Ronald Reagan Federal Building and United States
  11 Courthouse, Courtroom 9B, 411 West Fourth Street, Santa Ana, CA 92701-4516.
  12 This Motion is based on this Notice of Motion, the attached Memorandum of Points
  13 and Authorities, the pleadings on file herein and upon such other matters as may be
  14 presented to the Court at the time of the hearing.
  15
  16         This Motion is made following conference of counsel pursuant to Local Rule
  17 7-3, which took place on June 23, 2021.
  18
  19 DATED: AUGUST 2, 2021                     /S/ BENJAMIN SADUN
  20                                         Benjamin Sadun
                                             Kathleen N. Massey (pro hac vice)
  21                                         Mark Cheffo (pro hac vice forthcoming)
  22
                                             Attorneys for Defendants
  23                                         MINDGEEK USA INCORPORATED,
                                             MINDGEEK S.A.R.L., MG FREESITES,
  24                                         LTD (D/B/A PORNHUB),
                                             MG FREESITES II, LTD, MG CONTENT
  25                                         RT LIMITED, AND 9219- 1568 QUEBEC,
                                             INC. (D/B/A MINDGEEK)
  26
  27
  28
                                               1                        CASE NO. 8:21-CV-00338
                                        NOTICE OF MOTION
